                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

BRIAN DAVID HILL,                                )       CASE NO. 7:18CV00499
     Plaintiff,                                  )
                                                 )
v.                                               )       ORDER
                                                 )
MARTINSVILLE CITY JAIL, et al.,                  )       By: Joel C. Hoppe
    Defendants.                                  )       United States Magistrate Judge



       Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. § 1983.

Inasmuch as the complaint does not conform to all requirements for a prisoner civil rights action,

it is now

                                              ORDERED

as follows:

       (1) The complaint shall remain conditionally filed pending satisfaction of the

              requirements set forth herein. Plaintiff is advised that the court will not adjudicate

              legal and factual matters discussed in either a pleading or motion in this conditionally

              filed action until the plaintiff cures the deficiencies noted in this Order. Accordingly,

              plaintiff is encouraged to first resolve the noted deficiencies before filing motions or

              pleadings.

       (2) Plaintiff is advised that his complaint fails to state claim upon relief may be granted.

              (1) Plaintiff FAILS TO CONNECT ANY DEFENDANT TO THE CONDUCT OF

              WHICH HE COMPLAINS. (2) THE JAIL IS NOT “A PERSON” SUBJECT TO

              SUIT UNDER § 1983. See, e.g., Staples v. Va. Dep’t of Corr., 904 F. Supp. 487, 490

              (E.D. Va. 1995) (“VDOC is NOT A PERSON amenable to suit under § 1983.”)

              (emphasis added); McCoy v. Chesapeake Corr. Ctr., 788 F. Supp. 890, 894 (E.D. Va.

              1992) (asserting that prisons and jails are “are arms of the state for Eleventh

Case 7:18-cv-00499-NKM-JCH Document 15 Filed 11/20/18 Page 1 of 3 Pageid#: 58
              Amendment purposes and thus not ‘persons’ under § 1983”). (3) THE

              MARTINSVILLE POLICE DEPARTMENT IS NOT “A PERSON” SUBJECT TO

              SUIT UNDER § 1983. See Rutledge v. Town of Chatham, No. 4:10CV000054, 2010

              WL 4569913, at *1 (W.D. Va. Nov. 5, 2010) (“[I]t is impossible to sue a local police

              department [under § 1983] in Virginia because, as a matter of law, there is no entity

              that can be sued.”). The plaintiff is advised that he must conform to Federal Rules of

              Civil Procedure 81 and 10,2 which plaintiff failed to do in his complaint. Because

              plaintiff fails to support his claims with specific acts committed by specific

              defendants that are subject to suit under § 1983, plaintiff SHALL file within fourteen

              (14) days of this Order an amended complaint, which must be a new pleading that

              stands by itself without reference to a complaint, attachments, or amendments

              already filed. Plaintiff’s filings to date will not be considered by the court and

              should not be referenced by plaintiff in the proposed amended complaint. The

         1
           Rule 8 states in pertinent part:
(a) Claim for Relief. A pleading that states a claim for relief must contain:
         (1) a short and plain statement of the grounds for the court’s jurisdiction, unless the court already has
         jurisdiction and the claim needs no new jurisdictional support;
         (2) a short and plain statement of the claim showing that the pleader is entitled to relief; and
         (3) a demand for the relief sought, which may include relief in the alternative or different types of relief.
                                                               ***
(d) Pleading to Be Concise and Direct; Alternative Statements; Inconsistency.
         (1) In General. Each allegation must be simple, concise, and direct. No technical form is required.
         (2) Alternative Statements of a Claim or Defense. A party may set out two or more statements of a claim
         or defense alternatively or hypothetically, either in a single count or defense or in separate ones. If a party
         makes alternative statements, the pleading is sufficient if any one of them is sufficient.
         (3) Inconsistent Claims or Defenses. A party may state as many separate claims or defenses as it has,
         regardless of consistency.
         2
          Rule 10 states:
(a) Caption; Names of Parties. Every pleading must have a caption with the court’s name, a title, a file number, and
a Rule 7(a) designation. The title of the complaint must name all the parties; the titles of other pleadings, after
naming the first party on each side, may refer generally to other parties.

(b) Paragraphs, Separate Statements. A party must state its claims or defenses in numbered paragraphs, each limited
as far as practicable to a single set of circumstances. A later pleading may refer by number to a paragraph in an
earlier pleading. If doing so would promote clarity, each claim founded on a separate transaction or occurrence—
and each defense other than a denial—must be stated in a separate count or defense.

(c) Adoption by Reference; Exhibits. A statement in a pleading may be adopted by reference elsewhere in the same
pleading or in any other pleading or motion. A copy of a written instrument that is an exhibit to a pleading is a part
of the pleading for all purposes.

Case 7:18-cv-00499-NKM-JCH Document 15 Filed 11/20/18 Page 2 of 3 Pageid#: 59
         court requires plaintiff’s proposed amendment to conform to the Federal Rules of

         Civil Procedure 8 and 10. A key component of a civil complaint is “a short and plain

         statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

         8(a)(2) (emphasis added). This provision requires that a civil plaintiff must state not

         only the legal conclusion that he believes he can prove against the defendant, but also

         must state facts “showing” what the defendant did that allegedly violates plaintiff's

         rights. The court will review the proposed amended complaint upon its filing to

         determine whether the court shall accept it under Rule 15 of the Federal Rules of

         Civil Procedure. FAILURE TO AMEND THE COMPLAINT WITHIN

         FOURTEEN (14) DAYS FROM THE DATE OF THIS ORDER, TO CORRECT

         THE NOTED DEFICIENCIES, SHALL RESULT IN DISMISSAL OF THE

         COMPLAINT. If plaintiff chooses not to file an amended complaint, he may

         request voluntary dismissal without prejudice or wait for automatic dismissal at the

         end of fourteen (14) days. Plaintiff may then refile a proper complaint at the time of

         plaintiff’s choosing, subject to the applicable statute of limitations.

      (3) The Clerk is directed to send a copy of this order to plaintiff.

      ENTER: This _20th day of November, 2018.

                                                     s/Joel C. Hoppe___________
                                                     United States Magistrate Judge




Case 7:18-cv-00499-NKM-JCH Document 15 Filed 11/20/18 Page 3 of 3 Pageid#: 60
